Citation Nr: 1105494	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO. 07-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for a 
generalized anxiety disorder with depressive disorder not 
otherwise specified.

2. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2006 and April 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

In the August 2006 rating decision the RO denied the Veterans 
claim for a TDIU.

In the April 2009 rating decision the RO granted entitlement 
service connection for a generalized anxiety disorder with 
depressive disorder not otherwise specified and assigned an 
initial rating for this disability of 30 percent, effective from 
April 25, 2006. The Veteran appeals for a higher initial rating.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In April 2006 the RO received the Veteran's claims for service 
connection for psychiatric disability and for a TDIU. The Veteran 
contended that he was unemployable as a result of the combined 
effects of his psychiatric and genitourinary disabilities. At 
that time the Veteran was service-connected for right knee and 
genitourinary disabilities.

In April 2009 the RO granted entitlement to service connection 
for a generalized anxiety disorder with associated depression and 
assigned an initial rating of 30 percent, effective from April 
25, 2006. As a result, the Veteran's combined service connected 
disability rating based on multiple disabilities has increased 
from 60 percent to 70 percent so that he now meets the schedular 
requirements for a TDIU from April 2006 forward. See 38 C.F.R. 
§ 4.16(a); RO rating decision dated in April 2009.

The RO has previously obtained medical opinions as to whether the 
certain of the Veteran's service-connected disabilities rendered 
him unemployable. However, none has taken into account the 
Veteran's newly service-connected generalized anxiety disorder in 
making this determination, and over two years have passed since 
the most recent VA medical examinations have been conducted and 
relevant treatment records have been obtained. In consideration 
of these factors, and the Veteran's contentions as first 
presented in April 2006, the Board finds that a VA examination 
must be scheduled for the purpose of determining whether the 
Veteran's service-connected genitourinary, right knee, and 
psychiatric disabilities combined render him unable to secure or 
follow a substantially gainful occupation. See 38 C.F.R. 
§ 4.16(a). 

Additionally, appropriate examiners should review the claims file 
and provide a retrospective medical opinion as to whether the 
Veteran's service-connected disabilities have rendered him unable 
to secure or follow a substantially gainful occupation for the 
period from April 2006 forward. See Chotta v. Peake, 22 Vet. 
App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence through a retrospective medical evaluation where 
there is a lack of medical evidence for the time period being 
rated).
 
In a November 2008 written statement the Veteran indicated that 
VA was his primary care provider. No VA records of treatment have 
been obtained since that time. Prior to scheduling the VA 
examination and opinion as requested above, the RO/AMC should 
ensure that all relevant private and VA treatment records have 
been received, to include any relevant records of treatment for 
the period from November 2008 forward. See 38 U.S.C.A. 
§ 5013A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered). 

As additional information relevant to the severity of the 
Veteran's generalized anxiety disorder with associated depression 
for the period from April 2006 forward will be received as a 
result of the above-requested development, adjudication of the 
Veteran's claim for a higher initial rating for this disability 
will be deferred pending the additional development pertaining to 
his appeal for a TDIU.

The Board notes that a December 2008 report of contact and a 
December 2008 VA Medical Center note indicate that the examiner 
who conducted a genitourinary examination in November 2008 had 
lost her transcription report, so that the examination would have 
to be conducted again. However, a VAMC printout hand-dated 
December 17, 2008, indicates that the practitioner found her 
notes so that a new genitourinary examination was not required. A 
corresponding report of a genitourinary examination conducted in 
November 2008 has not been associated with the claims file. The 
RO/AMC should seek to obtain any such report of examination or 
notes of examination and associate them with the claims file. See 
38 U.S.C.A. § 5013A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Request the Veteran to identify all 
providers of private and VA treatment for 
psychiatric, genitourinary, and right knee 
disability for the period from April 2006 
forward.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain records that 
have not been previously obtained from each 
health care provider the Veteran identifies. 



(b) The records sought must include relevant 
records of VA treatment from September 2008 
forward; in a written statement received in 
November 2008 the Veteran indicated that the 
Providence VA Medical Center was his primary 
care provider.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2. The RO/AMC must seek to obtain the report 
and/or transcription notes of a genitourinary 
examination apparently conducted on November 
7, 2008, as referenced in a December 10, 
2008, report of contact, and VA Medical 
Center printouts hand-dated December 11, 
2008, and December 17, 2008 (the latter 
document indicating that scheduling of a new 
examination was not required because the 
clinician had found her notes of 
examination). 

3. Once all available medical records have 
been received, arrange for VA examinations 
with appropriate clinicians. 

The purpose of the examinations is to 
determine the current severity of the 
Veteran's service-connected genitourinary, 
right knee, and psychiatric disabilities, and 
whether, for the period from April 2006 
forward, impairment resulting from the 
combined effects of these disabilities 
renders him unable to secure or follow a 
substantially gainful occupation. 

The following considerations will govern the 
examinations:


   
(a) The claims file and a copy of this 
remand will be made available to each 
examiner. Each examiner will acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.

(b) The examiners will be informed that 
the Veteran is service-connected for 
chronic prostatitis, rated as 40 percent 
disabling; a generalized anxiety disorder, 
rated as 30 percent disabling; internal 
derangement of the right knee with 
evidence of torn cruciate ligaments, rated 
as 20 percent disabling; degenerative 
joint disease of the right knee with 
limitation of extension, rated as 20 
percent disabling; and erectile 
dysfunction associated with chronic 
prostatitis rated as noncompensably 
disabling but for which the Veteran is in 
receipt of Special Monthly Compensation.

(c) If deemed appropriate by the examiners, 
the Veteran may be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

(d) A detailed report must be prepared as to 
the severity of each of the Veteran's service-
connected disabilities.

(e) An appropriate mental health clinician 
will provide an opinion as to whether, for 
the period from April 2006 forward, the 
combined effects of the Veteran's service-
connected psychiatric, genitourinary and 
right knee disabilities would render him 
unable to secure or follow a substantially 
gainful occupation. 




(f) An appropriate clinician practicing in 
an area of physical treatment will also 
provide an opinion as to whether, for the 
period from April 2006 forward, the 
combined effects of the Veteran's service-
connected psychiatric, genitourinary, and 
right knee disabilities would render the 
Veteran unable to secure or follow a 
substantially gainful occupation. 

(g) In all conclusions, each examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. Each examiner 
is requested to provide a complete 
rationale for his or her opinions and 
conclusions, based on his or her 
clinical experience, medical expertise, 
and established medical principles. 

4. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



